/s/ Russell Brown
CHAPTER 13 TRUSTEE
3838 North Central Avenue, Suite 800
Phoenix, Arizona 85012-1965
Phone: 602.277.8996

                                                  UNITED STATES BANKRUPTCY COURT
                                                        DISTRICT OF ARIZONA



 CLIFFORD ROBERT OLSEN, JR. and                                                            Chapter 13
 TINA MAIRE OLSEN,
                                                                                           Case No. 0-17-bk-10139 PS
 1091 NORTH OLD CHISHOLM TRAIL
                                                                                           TRUSTEE'S 2019 ANNUAL
 APT # B
                                                                                           STATUS REPORT OF RECEIPTS
 DEWEY, AZ 86327
                                                                                           AND DISBURSEMENTS

                                                                         Debtors.

     This is an annual status report of receipts (plan payments) for up to two years and all disbursements (payments) by the
Trustee to creditors. Debtors may view their case information through the National Data Center; sign up at www.ndc.org. If a
debtor or creditor has any question about the claims/debts paid by the Trustee, CONTACT YOUR ATTORNEY. If you have a
general question about the bankruptcy process, go to the Trustee's website at www.chapter13.info.

                  Dates                                Plan Payment Schedule                                  Tax Returns for 2018
  Petition Date: 8/29/2017                          Pmt Amt       Month #               Month #     The Trustee has received the required 2018
  Plan Payment Start Date: 9/28/2017
                                                                                                    income tax returns from the Debtor(s).
  Plan Confirmed On: 1/17/2018                       400.00          1        through     40
  Last Payment Received: 7/30/2019
  Last Disbursement Date: 7/30/2019

                                           Plan Payments Received by Trustee or Payment Refunds
   If a debtor has a question about a receipt not shown below, provide the Trustee                                     Plan payments are current.
   with a copy of the front and back of the receipt (unless payment was made
   through TFS). Plan payments can be made online through www.tfsbillpay.com.
                                                                                            The total amount of plan payments received: $9,200.00
                                                                                              The amount of trustee fee taken on receipts: $588.00
  Covers receipts posted July 26, 2017, through July 25, 2019.                                            Amount of Undistributed Funds: $380.00
         Date            Ck #          Amount              Date              Ck #       Amount                Date           Ck #       Amount

       7/1/19            TFS           400.00            5/31/19             TFS        400.00            4/30/19            TFS         400.00
       4/1/19            TFS           400.00             3/4/19             TFS        400.00            1/30/19            TFS         400.00
       1/2/19            TFS           400.00           11/30/18             TFS        400.00           10/30/18            TFS         400.00
      10/1/18            TFS           400.00            8/30/18             TFS        400.00            7/30/18            TFS         400.00
      6/25/18            TFS           400.00             6/4/18             TFS        400.00             5/2/18            TFS         400.00
       4/2/18            TFS           400.00             3/5/18             TFS        400.00             2/1/18            TFS         400.00
       1/3/18            TFS           400.00            12/4/17             TFS        400.00            11/1/17            TFS         400.00
      10/4/17            TFS           400.00




           Case 0:17-bk-10139-PS                  Doc 29          Filed 08/28/19 Entered 08/28/19 14:42:52                          Desc
 Disbursement information (payments to creditors) is on Document
                                               Main     the next page.        Page 1 of 2
                                                Disbursements to Administrative Expenses / Claimants / Creditors
          The Plan was confirmed on 1/17/2018. The Trustee's last disbursement was on 7/30/2019 and the amount paid out to date is $8,820.00. The
          amount of Trustee's percentage fee paid is $588.00.


                                                     Trustee                                                                                             Principal
Pmt Seq




                                                                   Last
                                                     or Court                Claim   Claim      Debt       Principal    Interest   Interest    Total     Balance
                                                                   Pmt
           Creditor Name                             Claim #       Date      Class   Type(s)   Amount        Paid         Rate       Paid      Paid      of Claim

 13
           MICHAEL REDDIG                                          5/30/18     L                2,000.00     2,000.00                  0.00   2,000.00         0.00

 24
           NEVADA WEST FINANCIAL                         005       7/30/19     S        V       9,252.52     5,320.95      6.00      911.05   6,232.00     3,931.57

 25
           ARIZONA DEPARTMENT OF REVENUE                 001                   P                1,077.23         0.00                  0.00       0.00     1,077.23
           IRS                                           002                   P                 903.36          0.00                  0.00       0.00      903.36

 33
           ARIZONA DEPARTMENT OF REVENUE                 001                   U                9,551.52         0.00                  0.00       0.00     9,551.52
           IRS                                           002                   U                7,823.14         0.00                  0.00       0.00     7,823.14
           ARIZ DEPT OF ECONOMIC SECURITY                003                   U                 136.24          0.00                  0.00       0.00      136.24
           PORTFOLIO RECOVERY ASSOCIATES LLC             006                   U                 299.62          0.00                  0.00       0.00      299.62
           (PRA)
           RESURGENT CAPITAL SERVICES                    007                   U                 399.02          0.00                  0.00       0.00      399.02

 34          Trustee anticipates no payment or no further payment on these debts:
           WELLS FARGO CARD SERVICES                     004                   S        P        494.78          0.00                  0.00       0.00      494.78


           Explanation of codes:
            (1) A payment sequence of 34 or greater means the Trustee will not make, or make no more, payments to the creditor.
            (2) "#" refers to a claim that the Court has disallowed.
            (3) Class codes: "C" = continuing payment;"L" = legal/administrative expense; "P" = priority; "S" = secured; "U" = unsecured
            (4) Claim Type: "A" = arrears; "E" = expense claim; "F" = 3002.1 expense; "M" = mortgage; "P" = personal property;
                "R" = residence; "V" = vehicle


           In re OLSEN, JR.                                          Case No. 0-17-bk-10139-PS                                                           Page 2

          If the Trustee has an email address for the Debtors, then the Trustee sent the Annual Report by email. Else the Trustee sent
          a paper copy to the address appearing in the caption and to a separate mailing address for the joint debtor, if the Trustee has
          that information.




                        Case 0:17-bk-10139-PS                      Doc 29 Filed 08/28/19 Entered 08/28/19 14:42:52                              Desc
                                                                    Main Document     Page 2 of 2
